Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding the rejection of claims 1, 4-14, 16-18, and 21-25 have been fully considered and are not persuasive. 
The combination of Itoh and Klingenbrunn discloses "based on determining that the message includes user plane data, setting, at the base station, a Differentiated Services Code Point (DSCP) marking of the packet that indicates the packet includes user plane data” (Itoh, [0064][0085], adding a DSCP value (a specified number) indicating whether the data in the message is user plane data or control plane data taught by Klingenbrunn, col. 10, lines 5-10)" and "transmitting, by the base station, the packet that includes the DSCP marking that indicates the packet includes user plane data and that indicates a priority of the packet over a packet network to a control plane component of the cellular network that authenticates UEs in the cellular network (Itoh, fig. 7 and 34, step S4, [0064][0074][0086] [0119] [0121] [0208], Klingenbrunn, col. 10, lines 5-10); and 
“transmitting, by the base station, the packet that includes the DSCP marking that indicates the packet includes user plane data and that indicates a priority of the packet over a packet network to a control plane component of the cellular network that authenticates UEs in the cellular network” (Itoh, fig. 7 and 34, step S4, [0064][0074][0086][0119][0121] [0208]; Klingenbrunn, col. 10, lines 5-10). 
More details are given in the office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 9-10, 13, 16-17, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 2016/0212654) in view of Klingenbrunn (US 8,908,636).

Regarding claim 1, Itoh discloses a computing device comprising: 
one or more processors; and a non-transitory computer-readable medium storing a plurality of computer-executable instructions that are executable by the one or more processors to perform a plurality of actions (figs. 2, 16, claims 30, processor, memory), the plurality of actions comprising: 
receiving, at a base station of a cellular network, a message from a user equipment (UE) (fig. 7, step S1, [0085], BS receives a packet from a UE); 
determining, at the base station, that the message includes ([0064][0085], based on (or determining) the QoS class identifier (QCI) of the packet, the QCI identifying the class of the packet); 
 generating, at the base station, a packet that includes at least a portion of the message ([0064][0085], adding DSCP values to the packet, that is generating a packet including a portion of the packet);
([0064][0085][0074], adding a DCSP value, that is, setting a DCSP value indicating the class of the packet,  DSCP being associated with QCI);   
transmitting, by the base station, the packet that includes the DSCP marking that indicates the packet includes user plane data and that indicates a priority of the packet over a packet network to a control plane component of the cellular network that authenticates UEs in the cellular network (fig. 7 and 34, step S4, [0064][0074][0086][0119][0121] [0208], here transmitting generated packets to a gateway with DSCP value indicating the data class and priority level,  the gateway is a control plane component; the gateway sends authenticate request, that is, authenticates the UEs). 
Even though the quality class identifier (QCI) and the associated DCSP value indicates the class of the data in the packet, and the class of the data may be user plane data or control plane data, to further clarify this, Klingenbrunn discloses the message may include user plane data and the DSCP (and QCI) may be used to indicate the user plane data (Klingenbrunn, col. 10, lines 5-10, col. 13, QoS levels corresponding 4 service type for control plane type and 4 service types for data or user plane data; a specified number can distinguish (indicate) whether the message contains user plane data; combining with the teaching of Itoh, fig. 13, [0082][0086][0088], adding QoS information or DSCP value to indicate that the message contains user plane data).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of DSCP based transmission as given by Itoh with the teachings 
Claims 9 and 16 are rejected same as claim 1 noting that adding a DSCP value to the packet is generating a message, the gateway or another base station can generate the packet and forward to another base station, the base station then forwards packet to a user equipment based on the destination address. 
Claim 26 is rejected same as claim 1 noting that Klingenbrunn discloses the message may include control plane data and the DSCP (and QCI) may be used to indicate the control plane data. Itoh discloses the method/steps of processing the packet based on indicator that indicates the message contains control plane data. 

Regarding claim 4, Itoh and Klingenbrunn disclose the computing device of claim 1, wherein the control plane component is a Mobility Management Element (MME) that tracks positions of UEs in the cellular network (Itoh, fig. 17, [0115][0129-0130], further include MME that updates UE locations; MME and gateway can be co-located).
Claim 10 and 17 are rejected same as claim 4.


Regarding claim 7, Itoh and Klingenbrunn disclose the computing device of claim 1, wherein the received message includes a user data transport that includes the user plane data (Klingenbrunn, col. 10, lines 5-10, QoS levels corresponding service type for data or user data plane; Itoh, fig. 13, [0086], also discloses adding QoS information or DSCP, different priority levels).

	Claims 13 and 23 are rejected same as claim 7.


Claims 5-6, 11-12, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Klingenbrunn further in view of Couturier (US 20190325718).
Regarding claim 5, Itoh and Klingenbrunn disclose the computing device of claim 1, 
Itoh does not explicitly disclose wherein the message from the UE is received over a low power wide area network.
Couturier discloses wherein the message from the UE is received over a low power wide area network (Couturier, [0034], supports low power wide area network).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of DSCP based transmission as given by Itoh with the teachings of low power transmission given by Couturier. The motivation for doing so would have been to control of QoS corresponding to a communication path and saving energy.
Claim 11and 21 are rejected same as claim 5.

Regarding claim 6, Itoh and Klingenbrunn disclose the computing device of claim 5, 
Itoh does not explicitly disclose wherein the low power wide area network is a narrow band wireless network.
(Couturier, [0034], supports as low power wide area network, one example is narrow band type or network).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of DSCP based transmission as given by Itoh with the teachings of low power transmission given by Couturier. The motivation for doing so would have been to control of QoS corresponding to a communication path and saving energy.
	Claim 12 and 22 are rejected same as claim 6.


Claims 8, 14, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Klingenbrunn further in view of Shin (US20180070371).
Regarding claim 8, Itoh and Klingenbrunn disclose the computing device of claim 1, 
Even though Itoh and Klingenbrunn disclose, (Itoh, figs. 15-17) a LTE (or UMTS) network which is standardized network architecture implicitly including Non-Access Stratum (NAS) message that includes an Evolved Packet Core Session Management (ESM) data transport that includes the user plane data,  to further clarify this feature, Shin discloses wherein the received message is a Non-Access Stratum (NAS) message that includes an Evolved Packet Core Session Management (ESM) data transport that includes the user plane data (Shin, [0054], EPS (Enhanced Packet System) Bearer Service Management function, the EPC (evolved packet core) management system includes NAS (Non-Access Stratum) Signaling Transport function, [0348], signaling information including data type; provide user plane protocol termination towards the UE or extend the NAS signaling to UE, Klingenbrunn, there are 8 types of the NAS message).

	Claim 14, 18, 24 are rejected same as claim 8.

Claims 8, 14, 18 and 24 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Klingenbrunn further in view of Gupta (US 20200097277).
Regarding claim 8, Itoh and Klingenbrunn disclose the computing device of claim 1, 
Even though Itoh and Klingenbrunn disclose, (Itoh, figs. 15-17) a LTE (or UMTS) network which is standardized network architecture implicitly including Non-Access Stratum (NAS) message that includes an Evolved Packet Core Session Management (ESM) data transport that includes the user plane data,  to further clarify this feature, Gupta discloses wherein the received message is a Non-Access Stratum (NAS) message that includes an Evolved Packet Core Session Management (ESM) data transport that includes the user plane data (Gupta, [0061], MME 104 formulates a NAS evolved packet system (EPS) session management (ESM) data transport message and sends the ESM data transport message to MTC device 100. EPS session management is a protocol that provides support for the in handling of user data in the NAS, Klingenbrunn, there are 8 types of the NAS message).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of DSCP based transmission as given by Itoh with the teachings of enhanced packet system given by Gupta. The motivation for doing so would have been to control of QoS corresponding to a communication path.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474